 Case 1:18-cv-05554-BMC Document 47 Filed 08/24/20 Page 1 of 5 PageID #: 568




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------   X
SAINT SURIN EDOUARD,                                          :
                                                              :
                                      Plaintiff,              :   MEMORANDUM DECISION
                                                              :   AND ORDER
                       - against -                            :
                                                              :   18-cv-5554 (BMC)
NIKODEMO OPERATING CORP. d/b/a                                :
Floridian Diner, DIMITRIOS KALOIDIS,                          :
IOANIS PARAPONIARIS, and STEVE                                :
ZAHARAKIS,                                                    :
                                                              :
                                     Defendants.              :
-----------------------------------------------------------   X

COGAN, District Judge.

         Presently before me in this Fair Labor Standards Act case is defendants’ motion for

sanctions against plaintiff’s former counsel, Neil M. Frank, an attorney who has been disbarred,

and his law firm, Frank & Boland, P.C. (together, the “Frank Attorneys”). As originally brought,

the motion also sought the imposition of sanctions against plaintiff and his current attorney,

Matthew Brian Weinick, and his firm, Famighetti & Weinick, PLLC (the “Weinick Attorneys”),

who had entered the case shortly before trial. After the Weinick Attorneys opposed the motion

on their own behalf and on behalf of plaintiff, defendants withdrew the motion as to them, but

have maintained it as to the Frank Attorneys. The Frank Attorneys have not submitted

opposition to the motion, although some of the arguments that the Weinick Attorneys raised

prior to settling the motion also apply, at least to some extent, to the Frank Attorneys.

         Defendants’ request for sanctions is primarily based on an alleged bad faith refusal to

settle. Defendants made a Rule 68 offer early in the case for $6000, including attorneys’ fees,

which plaintiff let lapse. Following a bench trial, I found for plaintiff and entered judgment in
 Case 1:18-cv-05554-BMC Document 47 Filed 08/24/20 Page 2 of 5 PageID #: 569




the amount of $3419.32. Plaintiff, through the Weinick Attorneys, then moved for attorneys’

fees of over $43,000 based on their own charges as well as those of the Frank Attorneys. The

parties settled that motion for an undisclosed amount (although I suspect little or none of it went

to the Frank Attorneys).

       The main problem with defendants' argument is that plaintiff very likely did better in

rejecting the $6000 Rule 68 offer than he would have done by accepting it. That is because the

offer included attorneys’ fees. As the case turned out, plaintiff recovered $3419.32 plus the right

to recover attorneys’ fees. I do not know with certainty how I would have ruled on plaintiff’s

$43,000 attorneys’ fee application had the parties not settled it. However, I think it is clear that

although I would not have allowed $43,000 in fees, it is highly likely that I would have allowed

more than $2580.68 (the difference between $6000 and $3419.32) – probably substantially more.

See Hui Luo v. L&S Acupuncture, P.C., 649 F. App’x 1, 3 (2d Cir. 2016) (noting in FLSA case

that “[t]he whole purpose of fee-shifting statutes is to generate attorneys' fees that

are disproportionate to the plaintiff's recovery.” (emphasis in original)) (quoting, Millea v.

Metro-North R.R. Co., 658 F.3d 154, 169 (2d Cir. 2016). I therefore do not see why defendants

are complaining that plaintiff vexatiously multiplied the proceedings in light of their insufficient

Rule 68 offer.

       In addition, I am very reluctant to find that a refusal to settle can be the basis for a

sanctions award. Parties have “an absolute right to refuse to settle regardless of whether their

position is reasonable.” Carling v. Peters, No. 10-cv-4573, 2012 WL 1071232, at *4 (S.D.N.Y.

March 30, 2012). Civil litigation in the federal courts has become so settlement-oriented that

parties often forget this, the result being an explosion of cases where the settlement value reflects

the pressure of defense costs rather than the merits of the case. See Encalada v. Baybridge



                                                  2
 Case 1:18-cv-05554-BMC Document 47 Filed 08/24/20 Page 3 of 5 PageID #: 570




Enterprises Ltd., No. 14-cv-3113, 2014 WL 4374495, at *2 (E.D.N.Y. Sept. 2, 2014) (“there is a

commercial reality in cases like this seeking a minimal recovery … even if the case has

meritorious defenses. … This is because the amount of the claim … is going to be greatly

exceeded by the employer’s own defense costs, even if the employer prevails … .”).

       There are some protections against cost-driven settlements for the employer even in

marginal cases. Rule 68 provides a modest one, limited to the usually insubstantial “costs” (not

attorneys’ fees) incurred subsequent to the rejected offer. Rule 11 and 18 U.S.C. § 1927 provide

a more sharp-toothed deterrent to frivolous or vexatious cases or proceedings.

       But none of those protections aid defendants in their current motion. For the reasons

stated above, I cannot award defendants costs under Rule 68 because when attorneys’ fees are

considered, it is not at all clear that plaintiff recovered less than he would have recovered had he

accepted the offer. In addition, I cannot find that plaintiff violated Rule 11 or § 1927 based on

his prosecution of the case.

       Defendants do not and cannot argue that the case was frivolous since plaintiff did in fact

recover a judgment. They argue, instead, that plaintiff’s class action motion, which I denied for

its failure to show commonality and typicality, was frivolous or vexatious, and they should

recover sanctions against the Frank Attorneys for having made it. I do not agree.

       It is true that the motion was very weak. Indeed, it was virtually doomed from the start

because the Frank Attorneys failed to obtain any class discovery, seeking to involve me in it only

two days before the discovery period ended. But very weak is not frivolous, and my review of

the motion indicates that plaintiff made at least a colorable showing to certify a class. Most

significantly, plaintiff obtained in discovery and submitted in support of his motion an admission

from defendants that all wage employees were subjected to a “rounding” policy, which plaintiff


                                                 3
 Case 1:18-cv-05554-BMC Document 47 Filed 08/24/20 Page 4 of 5 PageID #: 571




contended worked to his and the other class members detriment. I denied the motion because

rounding of wages is not in and of itself illegal, see Boone v. PrimeFlight Aviation Servs, Inc.,

No. 15-cv-6077, 2018 WL 1189338, at *14 (E.D.N.Y. Feb. 20, 2018); Burns v. Haven Manor

Health Care Ctr., LLC, No. 13-cv-5610, 2015 WL 1034881, at *1 (E.D.N.Y. Mar. 10, 2015), and

plaintiff failed to demonstrate that the rounding had worked to his detriment, let alone the

detriment of putative class members. Nevertheless, the failure of proof did not mean the motion

was made in bad faith.

       In addition, plaintiff introduced a short excerpt from his deposition to the effect that at the

beginning of his employment, at least, he was not paid overtime. Although defendants had a

response to that which I accepted at trial as a matter of credibility, that did not make the class

certification motion a frivolous motion.

       Finally, defendants point out that, according to Mr. Weinick’s affidavit in opposition to

the sanctions motion, Mr. Frank never advised plaintiff of the Rule 68 offer. Instead, Mr.

Weinick, upon entering the case much later and learning of the non-communication, attempted to

revive the lapsed offer with plaintiff’s consent, but defendants were no longer interested. Of

course, it is an unpardonable sin for a lawyer to fail to advise a client of a settlement offer, and to

make it worse, it seems likely that Mr. Frank deliberately did that because he wanted a bigger fee

than the $6000 inclusive offer would have allowed.

       I might well sanction Mr. Frank for this conduct in other circumstances but it would

make little sense here. First of all, he has already been disbarred for unrelated conduct (among

other reasons, commingling of personal and client funds). See Matter of Frank, 176 A.D.3d 64,

105 N.Y.S.3d 133 (2nd Dep’t 2019). Second, as noted above, plaintiff appears to have done at

least as well and probably better than if he had accepted the offer. Third, if I did impose a


                                                   4
 Case 1:18-cv-05554-BMC Document 47 Filed 08/24/20 Page 5 of 5 PageID #: 572




monetary sanction, I wouldn’t direct payment to defendants, because the sanctionable conduct

goes to the relationship between Mr. Frank and his client, not Mr. Frank and defendants.

       I therefore deny defendants' [39] motion for sanctions.

SO ORDERED.
                                             Digitally signed by
                                             Brian M. Cogan
                                            ______________________________________
                                                                 U.S.D.J.

Dated: Brooklyn, New York
       August 23, 2020




                                                5
